Opinion issued November 13, 2018




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00631-CR
                           ———————————
                         JESSE A. LOPEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 17-DCR-077033


                         MEMORANDUM OPINION

      Appellant, Jesse A. Lopez, has filed a motion to dismiss his appeal, which he

and his attorney have signed. See TEX. R. APP. P. 42.2(a). We have not issued a
decision in the appeal, and more than ten days have passed and the State has not

expressed opposition to appellant’s motion.1 See id. 10.3(a)(2), 42.2(a).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See id.

42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The State has filed a motion to dismiss the appeal for lack of jurisdiction.
                                            2